Exhibit 10.7

OCULAR THERAPEUTIX, INC.

CONSULTING AGREEMENT

This Consulting Agreement (this “Agreement”) is entered into as of August 2,
2019  by and between Ocular Therapeutix, Inc. (the “Company”), and Kevin Hanley
(the “Consultant”), and will be effective as of the day immediately following
the Separation Date (hereinafter, the “Consulting Effective Date”). Capitalized
terms used but not defined herein have the meanings set forth in the Transition,
Separation and Release of Claims Agreement entered into by the Company and the
Consultant (the “Separation Agreement”) to which this Agreement is attached as
Attachment A.

WHEREAS, the Consultant has certain knowledge and expertise regarding the
Company as a result of having served as its Senior Vice President, Technical
Operations of the Company; and

WHEREAS, the Company desires to have the benefit of the Consultant’s knowledge
and experience, and the Consultant desires to provide consulting services to the
Company, all as hereinafter provided in this Agreement.

NOW, THEREFORE, in consideration of the promises and mutual agreements
hereinafter set forth, the sufficiency of which are hereby acknowledged, the
Company and the Consultant hereby agree as follows:

Section 1.  Services.

(a)         Services; Performance.  The Consultant shall render to the Company
the consulting services described in Exhibit A attached to this Agreement and
any additional consulting services as mutually agreed to by the Consultant and
the Company from time to time in writing (collectively, the “Services”). The
Consultant shall perform, during such hours as may be reasonably required for
satisfactory performance of the Services, such Services in a professional manner
and consistent with the highest industry standards.  As of the Consulting
Effective Date, the Consultant and the Company intend that the Consultant shall
perform the Services for the Company no more than eight (8) hours per week.  The
Consultant shall comply with all rules, procedures and standards promulgated
from time to time by the Company with respect to the Consultant’s access to and
use of the Company’s property, information, equipment and facilities in the
course of the Consultant’s provision of Services hereunder.

(b)         Non-Exclusive.  The parties agree that, at all times during the term
of this Agreement, (i) the Company shall be free to obtain consulting and
advisory services from any third party, and (ii) the Consultant shall be free to
provide consulting and advisory services to any third party, so long as the
provision of such services by the Consultant does not conflict with (x)  the
Consultant’s provision of Services to the Company as described in Section 1(a),
or (y)  the Consultant’s continuing obligations to the Company as detailed in
the Separation Agreement,  including the Consultant’s ongoing Restrictive
Covenant Obligations, and his continuing obligations under Sections 5 and 6 of
the Employment Agreement, as such obligations were  amended by the Separation
Agreement.

Section 2.  Compensation and Reimbursement.

(a)         Consulting Fees.  During the Consultation Period, the Company shall
pay the Consultant consulting fees in the amount of $350 per hour of Services
performed hereunder, to be paid to the Consultant in accordance with Section
2(c) below (the “Consulting Fees”).










 

(b)         Expense Reimbursement.  The Company shall reimburse the Consultant
for all reasonable out-of-pocket expenses incurred by the Consultant in
connection with the performance of the Services under this Agreement, so long as
they are approved in writing in advance by the Company.

All reimbursements and in-kind benefits provided under this Agreement shall be
made or provided in accordance with the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (“Section 409A”) to the extent that
such reimbursements or in-kind benefits are subject to Section 409A, including,
where applicable, the requirements that (i) any reimbursement is for expenses
incurred during the Consultant’s lifetime (or during a shorter period of time
specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the calendar year following
the year in which the expense is incurred and (iv) the right to reimbursement is
not subject to set off or liquidation or exchange for any other benefit.

(c)         Itemized Statements.  At the end of any month in which the
Consultant performs Services and incurs expenses in accordance with Section
2(b), the Consultant shall submit to the Company an itemized statement of the
Services performed, including the number of hours worked and the project to
which the Services relate, and the expenses incurred, including appropriate and
reasonable documentation.  The Company shall pay the Consultant the amount set
forth on such itemized statement within thirty  (30) days after receipt.

(d)         No Employee Benefits.  The Consultant’s relationship with the
Company will be that of an independent contractor, and the Consultant shall not,
in connection with this relationship, be entitled to any benefits, coverages or
privileges, including without limitation health insurance, social security,
unemployment, workers compensation, or pension payments, made available to
employees of the Company.

Section 3.  Term and Termination.

(a)         Consultation Period.  Subject to the terms and conditions
hereinafter set forth, the term of this Agreement shall, provided the Consultant
has timely entered into the Separation Agreement and Additional Release,
commence on the date immediately following the Separation Date and shall
continue until the date that is six (6) months after the Separation Date unless
earlier terminated in accordance with the provisions below (such period, the
“Consultation Period”). Notwithstanding the foregoing, however, the Consultation
Period may be extended for an additional period(s) upon the mutual written
agreement of both parties.  The Consultation Period shall automatically
terminate upon the death, physical incapacitation or mental incompetence of the
Consultant, or, if the Consultant revokes the Additional Release, upon the date
of such revocation.  This Agreement may further be terminated prior to the date
that is six (6) months after the Separation Date  in the following manner: (i)
by the Company at any time immediately upon written notice if the Consultant has
materially breached this Agreement or the Separation Agreement; (ii) by the
Consultant at any time immediately upon written notice if the Company has
materially breached this Agreement or the Separation Agreement, (iii) by either
party for any reason upon thirty (30) days’ written notice to the other party,
or (iv) at any time upon the mutual written consent of the parties hereto.

(b)         Effects of Termination.  In the event of any termination under this
Section 3, the Consultant shall be entitled only to the Consulting Fees (if any)
due and payable to the Consultant at the time of such termination and expenses
(including reimbursements) incurred in accordance with Section 2(a) and (b)
prior to the effective date of such termination, and no further payments of any
kind will be due under this Agreement.










 

Section 4.  Independent Contractor.  The Consultant shall not, as of the
Consulting Effective Date, or at any time during the Consultation Period, be
deemed to be an employee of the Company. The Consultant’s status and
relationship with the Company shall be that of an independent contractor and
consultant.  The Consultant is not authorized to assume or create any obligation
or responsibility, express or implied, on behalf of, or in the name of, the
Company or to bind the Company in any manner.  Nothing herein shall create,
expressly or by implication, a partnership, joint venture or other association
between the parties.  The Consultant shall be solely responsible for payment of
all charges and taxes arising from the payments to be made to the Consultant
under this Agreement and the Consultant agrees that the Company shall have no
obligation or liability with respect to such charges and/or taxes.

Section 5.  Notice.  Any notice required or desired to be given shall be
governed solely by this paragraph.  Notice shall be deemed given only upon (a)
mailing of any letter or instrument by overnight delivery with a reputable
carrier or by registered mail, return receipt requested, postage prepaid by the
sender, or (b) personal delivery.

 

 

 

If to the Consultant:

 

If to the Company:

To the Consultant at the last address on file with the Company

 

Ocular Therapeutix, Inc.
15 Crosby Drive
Bedford, MA 01730
Attn:  Chief Executive Officer

 

From time to time, either party may, by written notice to the other in
accordance with this Section 5, designate another address that shall thereupon
become the effective address of such party for the purpose of this Section 5.

Section 6.  Miscellaneous.  This Agreement, together with the Separation
Agreement and all exhibits and attachments hereto and thereto, constitutes the
entire understanding of the parties hereto with respect to the matters contained
herein and supersedes all proposals and agreements, written or oral, and all
other communications between the parties relating to the subject matter of this
Agreement.  For the avoidance of doubt, nothing herein supersedes the Separation
Agreement (including without limitation the ongoing force and effect of the
Restrictive Covenant Obligations and the Consultant’s other continuing
obligations pursuant to Sections 5 and 6 of the Employment Agreement, as such
obligations were amended by the Separation Agreement).   This Agreement shall be
governed by and construed in accordance with the laws of the Commonwealth of
Massachusetts without regard to its conflict of laws rules.  The headings
contained in this Agreement are for the convenience of the parties and are not
to be construed as a substantive provision hereof.  This Agreement may not be
modified or amended except in writing signed or executed by the Consultant and
the Company.  In the event any provision of this Agreement is held to be
unenforceable or invalid, such unenforceability or invalidity shall not affect
any other provisions of this Agreement and such other provisions shall remain in
full force and effect.  If any provision of this Agreement is held to be
excessively broad, it shall be reformed and construed by limiting and reducing
it so as to be enforceable to the maximum extent permitted by law.  This
Agreement shall be binding upon, and inure to the benefit of, both parties
hereto and their respective successors and assigns, including any corporation
with or into which the Company may be merged or which may succeed to its assets
or business; provided, however, that the responsibility for actual performance
of the Services may not be assigned or delegated by the Consultant to any other
person or entity.  This Agreement may be executed in counterparts and by
facsimile, each of which shall be deemed an original, but all of which together
shall constitute one and the same instrument.

[Remainder of page intentionally left blank]










 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed as of
the date written above.

 

 

 

KEVIN HANLEY

OCULAR THERAPEUTIX, INC.

 

 

 

 

/s/ Kevin Hanley

By:

/s/ Antony Mattessich

 

Name:

Antony Mattessich

 

Title:

President & CEO

 










 

Exhibit A

Description of Services

The Consultant shall provide technical consulting and advisory services,
including with respect to manufacturing processes.

 



